DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Page 8, Lines 31-35, should read “The cover 10 suitably also comprises a fastener towards the front of the cover 10. The fastener is able to releasably fasten the cover 10 to a front portion of a bicycle, for example to the front of the frame of a bicycle. The fastener is suitably releasably engageable with one or more of the head tube, the headset and the stem of the bicycle. The fastener permits35 the cover 10 to be more securely retained to the bicycle.”

Page 9, Line 1, should read “The fastener comprises a first fastening portion 26 and a second fastening portion 27.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 recites the limitation “material portion” in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi Sun (CN 201161646 Y). The attached machine translation for Yi Sun is referenced below.
	Regarding Claim 1, Yi Sun teaches a bicycle cover comprising:
A first material piece (3), a second material piece (4), and a first resilient element (1). (Fig. 1; [0028])
The first resilient element (1) being provided about a periphery of the first material piece. (Wherein it can be seen that the elastic ring (1) is provided about the periphery of front cloth (3)). (Fig. 1; [0028])
The bicycle cover having a folded configuration in which portions of the first material piece (3) and the second material piece (4) lie adjacent one another. (Wherein Yi Sun teaches that elastic front ring (1) and elastic ring (2) can be folded into a ring shape by the same relatives and friends). ( [0028], [0032])
In addition to an expanded configuration in which the cover is adapted to receive a bicycle between the first and second material pieces, the first resilient element being biased to urge the cover towards the expanded configuration. (Wherein Yi Sun describes on Page 5, Lines 192-193, “loosen it to form the state shown in Figure 1 under the action of elastic force”). ([0021], [0032])

Regarding Claim 2, Yi Sun teaches a bicycle cover, in which the cover comprises a joining portion (5) for joining the first material piece (3) and the second material piece (4). (Fig. 1; [0028])

Regarding Claim 4, Yi Sun teaches a bicycle cover, in which the first material piece (3) and the second material piece (4) are spaced from one another in the expanded configuration. (Wherein it can be seen in Figure 1 that front cover cloth (3) and rear cover cloth (4) are disposed distal the distance of connecting cloth (5). (Fig. 1; [0028])

Regarding Claim 4, Yi Sun teaches a bicycle cover, in which the cover comprises a second resilient element (2) provided about a periphery of the second material piece (4), the second resilient element (2) being biased to urge the cover towards the expanded configuration. (Wherein Yi Sun describes on Page 5, Lines 192-193, “loosen it to form the state shown in Figure 1 under the action of elastic force”). (Fig. 1; [0018], [0028], [0032])

Regarding Claim 5, Yi Sun teaches a bicycle cover, in which at least one of the first resilient element (1) and the second resilient element (2) are provided about the whole periphery of the respective material piece. (Wherein it can be seen in Figure 1 as taught by Yi sun, both annular elastic front ring (1) and annular elastic rear ring (2) surround the periphery of their respective material pieces. (Fig. 1; [0028])

Regarding Claim 6, Yi sun teaches a bicycle cover, in which at least one of the first resilient element (1) and the second resilient element (2) comprises a resilient wire. (Fig. 1; [0013] – [0014]) 

Regarding Claim 7, Yi sun teaches a bicycle cover, in which in the expanded configuration the cover defines a gap between the first material piece (3) and the second material piece (4) around at least a portion of the periphery of the first and second material pieces. (Wherein it can be seen in Figure 1 as taught by Yi Sun, both the front cover (3) and rear cover (4) are separated by the distance provided by connecting cloth (5), thereby generating between their respective periphery edges.) (Fig. 1; [0028])

Regarding Claim 18, Yi sun teaches a bicycle cover, in which at least one of the first material piece (3), the second material piece (4), the joining portion (5) and the material portion (5) comprises a water-resistant material. (Wherein Yi Sun describes the entire vehicle protective article as being rainproof). (Fig. 1; [0002], [0030])

Regarding Claim 19, Yu sun teaches a bicycle cover, in which the cover is arranged to protect the bicycle from its surroundings, and/or to protect the surroundings from the bicycle. (Wherein the vehicle protective cover is taught by Yi Sun to provide windproofing, rainproofing, and sunfproofing in order to protect the vehicles exterior from deterioration and prolong mechanical service life). (Fig. 1; [0017])


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yi Sun (CN 201161646 Y), and further in view of Mote et al. (US 6405771 B1).	Regarding Claim 8, Yi Sun, modified above teaches all of the elements of the invention .
	Wherein Yi Sun teaches that the cover comprises a closure portion (5) for at least partially closing the gap; (Fig. 1; [0028])
	Mote et al. further teaches a bicycle cover (10), the closure portion (120) being attachable to the first material piece (20) and releasably engageable to the second material piece (30). (Figs. 1, 5; Col. 3, Lines 1-5)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bicycle cover as taught by Yi Sun, modified above, and incorporate the closure portion being attachable to the first material piece and releasably engageable with the second material piece as taught by Mote et al. One would be motivated to combine these elements as they provide for a bicycle cover that can be closed to protect the bicycle from external hazards.

	Regarding Claim 9, Yi Sun, modified above teaches all of the elements of the invention described above in claim 8 above except; in which the closure portion comprises a first engagement portion and the second material piece comprises a second engagement portion, the first engagement portion being releasably engageable with the second engagement portion to at least partially close the gap. 
	Mote et al. further teaches a bicycle cover (10), in which the closure portion (120) comprises a first engagement portion (1120 in Modified Figure 5 below) and the second material piece comprises (30) a second engagement portion (1130 in Modified Figure 5 below), (1120 in Modified Figure 5 below) being releasably engageable (A zipper (120)) with the second engagement portion (1130 in Modified Figure 5 below) to at least partially close the gap (The negative space in which the bicycle is contained). (Figs. 1, 5; Col. 3, Lines 1-5)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bicycle cover as taught by Yi Sun, modified above, and incorporate the first and second releasably engageable portions as taught by Mote et al. One would be motivated to combine these elements as they provide for a bicycle cover that can be close d to protect the bicycle from external hazards. Modified Figure 5      1120   

    PNG
    media_image1.png
    32
    48
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    32
    54
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    34
    155
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    682
    613
    media_image4.png
    Greyscale


Regarding Claim 13, Yi Sun, modified above teaches all of the elements of the invention described above in claim 8 above except; in which the gap provides an opening for permitting a bicycle to be receivable within the cover, and the closure portion is releasably engageable with the second material piece for retaining the bicycle within the cover.
	Wherein Yi Sun teaches the gap (the distance between front cover (3) and rear cover (4) providing an opening for permitting a bicycle to be receivable within the cover.
	Mote et al. further teaches the closure portion (120) being releasably engageable (as a zipper) with the second material piece (30) for retaining the bicycle within the cover. (Figs. 1, 5; Col. 3, Lines 1-5)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bicycle cover as taught by Yi Sun, modified above, to teach the closure portion as releaseably engageable as taught by Mote et al. One would be motivated to combine these elements as they provide for an a bicycle protective cover that has a releasably engageable method of attachment, thereby permitting the user choice to either remove or adapt the cover to protect the bicycle.

	Regarding Claim 14, Yi Sun, modified above teaches all of the elements of the invention described above in claim 8 above except; in which the closure portion is adapted to close the gap adjacent a pedal of a bicycle within the cover.
	Mote et al. further teaches a bicycle cover (10), in which the closure portion (120) is adapted to close the gap adjacent a pedal (within pedal region 33) of a bicycle within the cover. (Figs. 1, 5; Col. 3, Lines 18-23)
.

Claims 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yi Sun (CN 201161646 Y), in further view of Mote et al. (US 6405771 B1), and in further view of Robbins (US 5193724 A).
	Regarding Claim 10, Yi Sun, modified above teaches all of the elements of the invention described above in claim 9 above except; in which the closure portion comprises a third engagement portion and the second material piece comprises a fourth engagement portion, the third engagement portion being releasably engageable with the fourth engagement portion to at least partially close the gap fastening portion to engage with a portion of a bicycle for retaining the bicycle within the cover.
	Robbins further teaches a bicycle cover (10), in which the closure portion (26a, 26b) comprises a third engagement portion (32a) and the second material (14b) piece comprises a fourth engagement portion (32b) , the third engagement portion (32a) being releasably engageable (as Velcro®) with the fourth engagement portion (32b) to at least partially close the gap. (Fig. 3; Col. 2, Lines 33-60)


	Regarding Claim 11, Yi Sun, modified above teaches all of the elements of the invention described above in claim 10 above except; in which the first engagement portion and the third engagement portion are spaced from one another, and the closure portion comprises a material portion between the first and third engagement portions.
	Robbins further teaches a bicycle cover (10), in which the first engagement portion (28a) and the third engagement portion (32a) are spaced from one another (as seen in Fig. 3), and the closure portion comprises a material portion (Velcro® of 28a) between the first and third engagement portions. (Figs. 1, 3; Col. 2, Lines 33-60)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bicycle cover as taught by Yi Sun, modified above, and provide a space between the first and third engagement portions as taught by Robbins. One would be motivated to combine these elements as they combine to create a bicycle protective cover with additional engagement portions that are spaced apart across the closure, enabling the user to more easily adjust the protective cover on the bicycle.

Regarding Claim 12, Yi Sun, modified above teaches all of the elements of the invention described above in claim 9 above except; in which the first engagement portion and the second engagement portion, and/or the third engagement portion and the fourth engagement portion, comprise cooperating engagement features, the cooperating engagement features comprising at least one of hook and loop fasteners, magnetic fasteners, press studs, and clip fasteners.
	Robbins further teaches a bicycle cover (10), in which the first engagement portion (28a) and the second engagement portion (28b), and/or the third engagement portion (32a) and the fourth engagement portion (32b), comprise cooperating engagement features (hook and loop), the cooperating engagement features comprising at least one of hook and loop fasteners (Velcro®), magnetic fasteners, press studs, and clip fasteners. (Figs. 1, 3; Col. 2, Lines 33-60)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bicycle cover as taught by Yi Sun, modified above, and implement hook and loop for the cooperative releasably engageable fasteners as taught by Robbins. One would be motivated to combine these elements as incorporating hook and loop as the fastening component would provide for a secure and convenient method of attaching the protective bicycle cover to the bicycle. 

	Regarding Claim 15, Yi Sun, modified above teaches all of the elements of the invention described above in claim 8 above except; in which when the closure portion is engaged with the second material piece, a wheel of the bicycle is permitted to protrude through the gap between 
	Robbins further teaches a bicycle cover (10), in which when the closure portion (26a, 26b)  is engaged with the second material piece (14b), a wheel of the bicycle (B) is permitted to protrude through the gap (provided between 20a and 20b) between the first material piece (14a) and the second material piece (14b) so that the bicycle wheel (B) is movable along a surface (wherein the bicycle wheel (B) would be maneuverable on a surface without the fastening of (34a) and (36a)).  (Figs. 1, 3; Col. 2, Lines 33-60)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bicycle cover as taught by Yi Sun, modified above, and provide for a free bicycle wheel as taught by Robbins. One would be motivated to combine these elements as they provide for a protective bicycle cover with a free wheel so the user can maneuver the bicycle about while the cover remains attached.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yi Sun (CN 201161646 Y), as applied to Claim 2 above,  in further view of Brewer (US 4598725 A).

	Regarding Claim 16, Yi Sun, modified above teaches all of the elements of the invention except; in which the joining portion comprises an opening, the opening being for receiving therethrough a saddle of the bicycle.
(10), in which the joining portion (14) comprises an opening (17), the opening (17) being for receiving therethrough a saddle (S) of the bicycle. (Figs. 1, 4-5; Col. 3, Lines 21-28)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bicycle cover as taught by Yi Sun, modified above, provide for a seat aperture as taught by Brewer. One would be motivated to combine these elements as they provide for a bicycle cover that can protect the bike frame with an exposed saddle to provide a convenient way of holding and manipulating the bicycle while the cover is in place.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yi Sun (CN 201161646 Y), and in further view of Robbins (US 5193724 A).

	Regarding Claim 17, Yi Sun, modified above teaches all of the elements of the invention described above in claim 8 above except; in which the cover comprises a first fastening portion attachable to the first material piece and a second fastening portion attachable to the second material piece, the first fastening portion being releasably engageable with the second fastening portion to engage with a portion of a bicycle for retaining the bicycle within the cover.
	Robbins further teaches a bicycle cover (10), in which the cover comprises a first fastening portion (34a) attachable to the first material piece (14a) and a second fastening portion (34b) attachable to the second material piece (14b), the first fastening portion (34a) (34b) to engage with a portion of a bicycle for retaining the bicycle within the cover (10). (Figs. 1, 3; Col. 3, Lines 1-7)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the bicycle cover as taught by Yi Sun, modified above, and incorporate the fastening portions engaging the frame of the bike as taught by Robbins. One would be motivated to combine these elements as they provide for a bicycle cover that is more secure by being attached to the frame of the bicycle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Ballard (US 5282502 A) teaches a bicycle protective cover.
Roberts (US 20140041773 A1) teaches a protective bicycle cover which incorporates a gap and a closure portion. 
McClellan et al. (US 4976389 A) teaches a bicycle cover wherein the saddle protrudes through a gap in the cover.
Weed et al. (US 3968913 A) teaches a protective bicycle cover.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733